DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WOOK (KR 2013-0001035U).
Wook teaches a vaping device comprising at least one cartridge having at least a first and a second atomizer (1 and 9), wherein the at least one cartridge has a draw hole (10) at a proximal end and a base at a distal end; at least one battery (4) coupled to the base and configured to provide power to the at least first and second atomizers; a switch (7) coupled to the at least first and second atomizers having a first setting configured to power the first atomizer independently from the second atomizer and a second setting configured to power the second atomizer independently from the first atomizer and a third setting configured to power the first and second atomizers simultaneously (translation abstract); a first compartment (1) located within the at least one cartridge and configured to receive a first vaping substance; a second compartment (9) located proximate to the first compartment and configured to receive a second vaping substance; and wherein the draw hole is configured to allow a user to vape the first vaping substance independently from the second vaping substance when the first setting is activated and to vape the second vaping substance independently from the first vaping substance when the second setting is activated and to vape the first and second vaping substances simultaneously when the third setting is activated (trans. abstract).  
Regarding claim 24, Wook teaches the first and second vaping substances are liquid substances (abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 23, 26- 28, 36, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOOK (KR 2013-0001035U) in view of TRZECIESKI (US 2012/0163382).
Wook teaches a vaping device comprising at least one cartridge having at least a first and a second atomizer (1 and 9), wherein the at least one cartridge has a draw hole (10) at a proximal end and a base at a distal end; at least one battery (4) coupled to the base and configured to provide power to the at least first and second atomizers; a switch (7) coupled to the at least first and second atomizers having a first setting configured to power the first atomizer independently from the second atomizer and a second setting configured to power the second atomizer independently from the first atomizer and a third setting configured to power the first and second atomizers simultaneously (translation abstract); a first compartment (1) located within the at least one cartridge and configured to receive a first vaping substance; a second compartment (9) located proximate to the first compartment and configured to receive a second vaping substance; and wherein the draw hole is configured to allow a user to vape the first vaping substance independently from the second vaping substance when the first setting is activated and to vape the second vaping substance independently from the first vaping substance when the second setting is activated and to vape the first and second vaping substances simultaneously when the third setting is activated (trans. abstract).
Trzecieski teaches an apparatus comprising at least one dual product vaporizer product cartridge (see figures). 
Regarding claim 22, Trzecieski teaches that the heating chamber may comprise parts made of polypropylene (para. 0142) which is a food grade plastic. It would have been obvious to one of ordinary skill in the art to try the polypropylene suggested by Trzecieski in the cartridge of Wook because Trzecieski teaches that polypropylene is a material capable of withstanding the temperatures of a vaping devices heater (para. 0142).
Regarding claim 23, Trzecieski teaches at least one atomizer includes at least two nichrome coil heaters (para. 0144).  It would have been obvious to one of ordinary skill in the art to try the nichrome coil heaters of Trzecieski in the vaping device of Wook because Trzecieski teaches that the nichrome heating wire is capable of emitting heat through convection and conduction (para. 0144).
Regarding claim 26, Trzecieski teaches the at least one battery is a rechargeable battery (para. 0154).  
Regarding claim 27, Trzecieski teaches the at least one battery is not rechargeable and the vaping device is disposable after a predetermined number of uses (para. 0154).  
Regarding claims 28 and 36, Trzecieski teaches a cellular communication device coupled to the actuator (para. 0079). It would have been obvious to one of ordinary skill in the art to modify the vaping device of Wook to include a cellular communication device coupled to the actuator because Trzecieski teaches that this allows the vaping device to communicate with another wireless device such as a smartphone or tablet (para. 0089).
Regarding claim 38, figure 1 of Wook shows a single draw hole cap configured to enclose the at least two cartridges draw holes to allow the user to draw from both cartridges simultaneously with a balanced draw from each cartridge;  
Regarding claim 39, Trzecieski teaches the vaping application installed on a user smart phone is configured to receive temperatures from an atomizer and allows the user to change temperature settings for the atomizer (para. 0149).  
Regarding claim 40, Trzecieski teaches a single draw hole cap stopping ledge (104s) with a single draw hole cap apron (104t) coupled below the atomizer top edge and configured to prevent drawn vapors from escaping. It would have been obvious to one of ordinary skill in the art to modify the vaping device with the structure of Trzecieski because Trzecieski teaches that this provides an air tight seal (para. 0079).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOOK (KR 2013-0001035U) in view of CAMERON (US 2017/0182267).
Wook teaches a vaping device comprising at least one cartridge having at least a first and a second atomizer (1 and 9), wherein the at least one cartridge has a draw hole (10) at a proximal end and a base at a distal end; at least one battery (4) coupled to the base and configured to provide power to the at least first and second atomizers; a switch (7) coupled to the at least first and second atomizers having a first setting configured to power the first atomizer independently from the second atomizer and a second setting configured to power the second atomizer independently from the first atomizer and a third setting configured to power the first and second atomizers simultaneously (translation abstract); a first compartment (1) located within the at least one cartridge and configured to receive a first vaping substance; a second compartment (9) located proximate to the first compartment and configured to receive a second vaping substance; and wherein the draw hole is configured to allow a user to vape the first vaping substance independently from the second vaping substance when the first setting is activated and to vape the second vaping substance independently from the first vaping substance when the second setting is activated and to vape the first and second vaping substances simultaneously when the third setting is activated (trans. abstract).
Cameron teaches a vaping device. Cameron teaches that aerosol generating substance may being liquid substance or non-liquid substances (para. 0002). Therefore it would have been obvious to one of ordinary skill in the art to modify the vaping device of Wook to include a first vaping substance that is a liquid substance and a second vaping substance that is a non-liquid substance because Cameron teaches that they are known equivalents (para. 0002).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOOK (KR 2013-0001035U) in view of TRZECIESKI (US 2012/0163382) as applied to claim 36 above, and further in view of CAMERON (US 2017/0182267).
Wook as modified by Trzecieski teaches a vaping device.
Cameron teaches a vaping device. Cameron teaches a lock/unlock feature of the vaping application installed on a user digital device configured for opening and closing power circuits from the at least one battery to a switch coupled to the at least first and second atomizers to prevent unauthorized use of the vaping assembly (para. 0044, 0097).  It would have been obvious to one of ordinary skill in the art to modify the vaping device of Wook to include the lock/unlock feature of Cameron because Cameron teaches that this allows the user to control any and/or all functionality of the vaping device (para. 0097).

Allowable Subject Matter
Claims 29-35 are allowed.
The prior art documents do not teach or suggest at least one bundle of fibers coupled to each of the at least a first and a second atomizer configured to heat a vaping substance from a heater.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741